MEMORANDUM **
California state prisoner James Buller appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition challenging his conviction for petty theft and receiving stolen property. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Buller contends that his trial counsel rendered constitutionally ineffective assistance by failing to object to the admissibility of ARCO gasoline billing records. We disagree. The California Court of Appeal’s rejection of this claim for lack of deficient performance was not an unreasonable application of Strickland v. Washington, 466 U.S. 668, 688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), especially in light of Buller’s reliance on the same billing statements as part of his defense.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.